DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (claim 5) in the reply filed on 11/07/22 is acknowledged.

Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as disclose from the elected embodiment, the heat source is disposed within the interior of the vessel (claim 11).  Since it would not be possible to have old fashion vehicle brakes be located on the inside of the vessel, such newly presented claim 21 is drawn to a non-elected embodiment (heat source being on the outside of the vessel).  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardone et al (US 4,291,232).
Cardone et al discloses, regarding, 
Claim 1, a system for extracting work from the expansion of a working fluid, comprising: a vessel 16 comprising at least a portion of the working fluid 62 and defining an interior, wherein the working fluid is not water (ethanol; column 3, lines 51, 52); a heating device 18 in thermal communication with the portion of the working fluid in the vessel for heating the portion of the working fluid in the vessel (see Fig. 1) and expanding the working fluid, the heating device being in fluid flow isolation from the working fluid within the interior of the vessel (since the heating device 18 is located on the outside of container 16 and the heating device 18 does not touch directly the working fluid 62 inside the container); and a conversion tool 12, 22 in fluid communication with the vessel configured to receive working fluid from the vessel when the working fluid expands, the conversion tool further configured to extract work from the expanded working fluid (column 4, lines 3 – 11); a first fluid line assembly extending between the vessel and the conversion tool and connecting the vessel to the conversion tool for supplying expanded working fluid from the vessel to the conversion tool (see Fig. 2); a second fluid line assembly fluidly connects the conversion tool to the vessel for returning working fluid from the conversion tool to the vessel (see Fig. 2), wherein substantially all of the working fluid from the conversion tool is provided back to the vessel through the second fluid line assembly (since the system is a close loop system; column 2, line 62 – column 3, line 4); wherein the heating device is not a combustion engine heating device  (since the heating device can be an electric heater; column 5, line 21).
  
Claims 2, 16, in extracting work from the expanded working fluid, the conversion tool is configured to generate electricity (via generator 22) using the expanded working fluid or to provide a mechanical output force using the expanded working fluid.

Claim 5, the heating device18 is in indirect thermal communication with the portion of the working fluid in the vessel for heating the portion of the working fluid in the vessel and expanding the working fluid (see Fig. 1).

Claim 14, a method for extracting work from the expansion of a working fluid, the method comprising: heating the working fluid in a vessel by exposing the vessel to thermal radiation to expand the working fluid in the vessel using radiation heat transfer; transferring at least a portion of the expanded working fluid to a conversion tool in fluid communication with the vessel; extracting work with the conversion tool from the expanded working fluid from the vessel transferred to the conversion tool; returning substantially all of the working fluid from the conversion tool to the vessel; wherein the working fluid is not water (see rejection for claim 1 above).

The method is disclose mutatis mutandis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al in view of Corley (US 2011/0088959).
Cardone et al discloses all of the elements above.  However, Cardone et al does not disclose the generator for charging a battery of a motor vehicle.
Such concept is well-known, for example, 
Corley teaches a system for extracting work from the expansion of a working fluid (see abstract) in which the heating device is a component of a motor vehicle (paragraph 0009), wherein the vessel is mounted in thermal communication with the component (Fig. 2, 3), wherein in extracting work from the expanded working fluid the conversion tool is configured to generate electricity using the expanded working fluid, wherein the motor vehicle comprises an electric energy storage unit 220, and wherein the conversion tool 214, 218 is configured to provide electrical power to the electric energy storage unit during operation of the system, and wherein the heating device does not include vehicle exhaust gasses (paragraphs 0036, 0052, 0064, 0085, 0092) in direct fluid communication with the working fluid.
It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Cardone et al and to modify the invention per the limitations disclosed by Corley for the purpose of increasing the efficiency of a power system.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al in view of Ellis et al (US 2009/0179429).
Cardone et al discloses all of the elements above.  However, Cardone et al does not disclose using the specified design material for the working fluid.
On the other hand, Ellis et al discloses that it is highly desirable to use butane or isobutane as a working fluid in a power plant for extracting work (see paragraph 0045; Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Cardone et al and to modify the invention per the limitations disclosed by Ellis et al for the purpose of keeping the system small and highly efficient.

Claim(s) 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al in view of Hartman, Jr. et al (US 4,009,575), hereafter “Hartman”.
Cardone et al discloses, regarding,
Claim 11, a system for extracting work from the expansion of a working fluid, comprising: a vessel comprising at least a portion of the working fluid and defining an interior, wherein the working fluid is not water; a heating device in thermal communication with the portion of the working fluid in the vessel for heating the portion of the working fluid in the vessel and expanding the working fluid,; and a conversion tool in fluid communication with the vessel configured to receive working fluid from the vessel when the working fluid expands, the conversion tool further configured to extract work from the expanded working fluid; a first fluid line assembly extending between the vessel and the conversion tool and connecting the vessel to the conversion tool for supplying expanded working fluid from the vessel to the conversion tool; a second fluid line assembly fluidly connects the conversion tool to the vessel for returning working fluid from the conversion tool to the vessel, wherein substantially all of the working fluid from the conversion tool is provided back to the vessel through the second fluid line assembly; wherein the heating device is not a combustion engine heating device (see rejection for claim 1 above).

However, Cardone et al does not disclose that the heating device is being disposed within the interior of the vessel.
On the other hand, Hartman, discloses a system for extracting work from the expansion of a working fluid (fluid inside containers 30, 10) and the fluid is use for driving turbines 60, 27 and the heating device 33, 34, 15 is disposed within the interior of the vessel 30, 10 (see Fig. 1). 

Hartman further discloses, regarding,
Claim 15, the working fluid is a phase change fluid, wherein heating the working fluid in the vessel to expand the working fluid in the vessel comprises vaporizing at least a portion of the working fluid in the vessel, and wherein transferring at least a portion of the expanded working fluid to the conversion tool comprises transferring at least a portion of the vaporized working fluid to the conversion tool (see abstract; Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Cardone et al and to modify the invention per the limitations disclosed by Hartman for the purpose of increasing the useful work while also producing electrical energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

November 15, 2022